DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 10/8/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application No. 15944912 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Maki US 2014/0338484 or, in the alternative, under 35 U.S.C. 103 as obvious over Maki US 2014/0338484, Stieg US4280583 and Kawakubo US20040139795.
Applicant’s 10/8/2020 submission made no changes to the claim scope such that the previous 7/14/2020 Office action explanations of the applied prior art are incorporated herein by reference.

Response to Arguments
Applicant generally argues that the Maki coil springs (248, 252, 253, 258) do not meet the claim 1 “resilient rotary coupling” label as recited in claim 1 wherein “the cam structure [is] driven about a cam axis by the motor through the resilient rotary coupling”.  This is not persuasive.  The Maki coil springs are inherently resilient (as is any “spring” by definition), are rotationally free to rotate, and serve to resiliently couple and bias elements that are driven to rotate (e.g., 300).  Accordingly, Maki meets the claimed “resilient rotary coupling” label within the broadest reasonable interpretation.  Further Maki meets the claim limitation “the cam structure (300) [is] driven about a cam axis by the motor (400) through the resilient rotary coupling (248, 252, 253, 258)” since the cam structure (300) must overcome the resistance of springs 248, 252, 253, 258 via the 256/252/301 pathway in order for the through/past/overcoming the resilient rotary coupling within the broadest reasonable interpretation.1 and 2  If applicant wishes to limit the scope of the claim to require that the motor applies torque to the resilient rotary coupling and that the resilient rotary coupling transfers that motor torque to the cam structure such that the coupling is in rotational torsion between the motor and cam structure to cause the cam structure to rotate, then the claims must be amended accordingly.  However, in the interest of compact prosecution, note that any such new language should be carefully chosen to avoid further anticipation by  the Maki noting that at least spring 322 appears to act in torsion between the motor 400 and cam structure 300.
Applicant more particularly argues (1st half of 1st paragraph on p8 of remarks) that the Maki coil springs (248, 252, 253, 258) are “employed solely to provide an This is not persuasive.  The claims do not expressly forbid axial force or compliance.  Further the forks are directly connected to the cam structure 300 such that the spring bias applied to the forks is shared by the cam structure through the fork/cam structure connection (i.e., the cam structure rotation must, in causing the forks to move, overcome the spring bias applied to the forks).  If applicant wishes to narrow the scope of the claim to forbid any axial compression/force/compliance then the claim must be amended accordingly.  Again in the interest of compact prosecution, any such amendment to overcome the previous interpretation/explanation of Maki should also be carefully drafted to avoid further anticipation (again noting that at least the spring 322 of Maki is in torsion between the motor and cam structure).
Applicant further particularly argues (2nd half of 1st paragraph on p.8 of remarks) that the Maki shift fork rail (242) is “not in a rotary drive path between an electric motor and a cam” and that there is “no apparent need to rotate the shift fork rail (242)… [which] merely serves as a stationary guide for guiding the clutch forks”.  This is not persuasive.  The Maki fork shaft (242) reads on applicant’s “fork shaft” as actually limited in the claim.  More particularly, the claim does not expressly recite 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.


/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                                                                                                                                                                                                                   


                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Where there is physical identity between the subject matter of the claim and the prior art, the label given to the claimed subject matter does not distinguish the invention over the prior art.  In re Pearson, 494 F. 2d 1399, 1403, 181 USPQ 641, 644 (CCPA 1974); In re Lemin, 326 F. 2d 437, 140 USPQ 273 (CCPA 1964).   
        
        2 See MPEP § 2111 which states "Because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) ('During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.'); In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) …The court explained that 'reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.' The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the 'PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification')."